Title: From Alexander Hamilton to Benjamin Williamson, 17 May 1800
From: Hamilton, Alexander
To: Williamson, Benjamin


          
            Sir,
            N.Y. May 17th. 1800
          
          You will advance to Lt. Richmond on account five hundred Dollars, for which I will give you a warrant, in such form as shall be most conformable to your instructions. It is to enable him to defray contingent expences of the detachment under Major Buell.
          With consideration &c
          Capt. Williamson DP. Mr. G.
        